Citation Nr: 0721881	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-22 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to August 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for residuals of a left 
knee injury.  

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in June 2004, the 
veteran indicated that he wanted to have a hearing at the RO.  
The veteran was scheduled for a travel board hearing to be 
held at the RO in May 2007; however, the veteran did not 
appear for the hearing.  As of this date, no response has 
been received from the veteran; therefore, the Board finds 
that there is no hearing request pending at this time.  See 
38 C.F.R. § 20.702(e) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for residuals of a 
left knee injury.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The veteran states in his June 2003 personal statement that 
during service, he injured his left knee while participating 
in an authorized flag football tournament.  He explained that 
he was treated for his injury and was placed on crutches for 
several weeks.  The veteran further added that since service, 
he has endured pain and inflammation, which has resulted in 
arthroscopic surgery and a recommendation for knee 
replacement surgery.  The veteran attributes his current 
condition to service.  

The Board notes that in the September 2003 rating decision, 
the RO denied service connection for residuals of a left knee 
injury because the condition neither occurred in nor was 
caused by service.  The RO explained that while service 
medical records showed a trick left knee from a 1967 injury, 
upon entrance into service, his separation examination 
indicated no further disability.  The RO further added that 
despite private treatment notes documenting treatment for 
left knee problems, there is no relationship to service for 
his left knee condition.  

It is noted that service medical records document history and 
treatment for a left knee condition.  Upon entry, the veteran 
indicated on his October 1970 report of medical history as 
having "trick" or locked knee.  The examiner noted that the 
veteran incurred a torn ligament to his left knee in 1967.  
Thereafter, a March 1971 examination was performed, which 
revealed normal motion of the left knee with no locking, 
effusion, popping, or instability.  X-rays of the left knee 
revealed that the patella was thin and distal, but the 
articular surface configuration was noted as being normal.  
The overall impression was a normal left knee, and the 
veteran was accepted for military service.  In May 1974, the 
veteran was seen at sick call for left knee pain.  The 
treatment note states that the veteran had left knee pain 
with slight edema.  The veteran exhibited full range of 
motion of the left knee with increased pain on extreme 
flexion.  It was opined that the veteran had a possible 
sprain and was treated with heat and elevation of the left 
knee.  The follow-up treatment note in May 1974, states that 
the veteran's left knee has lessened in pain with decreased 
edema.  Upon discharge, clinical evaluation of the lower 
extremities was noted as being normal; however, the veteran 
indicated on his June 1975 report of medical history as 
having or had "trick" or locked knee and cramps in the 
legs.  Post service treatment records reflect continuing 
complaints of chronic left knee pain with surgery being 
performed in April 1999 for internal derangement of the left 
knee, pigmented villonodular synovitis, and probable 
degenerative joint disease.  

The VCAA requires that the VA assist a claimant in obtaining 
evidence needed to substantiate the claim.  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  Review of the evidentiary record shows that the 
veteran has not been afforded a Compensation and Pension 
examination in conjunction with his claim for service 
connection for residuals of a left knee injury.  Given the 
veteran's contentions regarding his left knee symptoms, and 
the medical evidence suggesting a current left knee 
disability, the Board finds that an examination is necessary 
prior to final appellate review.  See Charles v. Principi, 16 
Vet. App. 370 (2002) (Holding that under 38 U.S.C.A § 
5103A(d)(2), VA was to provide a medical examination where, 
the claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since 
his discharge).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his left knee disability.  
The examiner should review the veteran's 
claims folder.  All necessary testing 
should be performed and all appropriate 
diagnoses rendered.  

After reviewing the claims file, the 
veteran's history, and examining the 
veteran, the examiner should opine 
whether the veteran's left knee 
disability pre-existed service.  If any 
disability pre-existed service, the 
examiner should opine whether it is at 
least as likely as not (i.e., probability 
of 50 percent) that there was any 
permanent increase in severity of the 
veteran's left knee disability during 
service that was beyond natural 
progression of the disability.  If any 
disability did not pre-exist service, the 
examiner should opine whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) the 
veteran's left knee disability began in 
service or as a result of active service.  
All opinions must be supported by 
complete rationale.  

2.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

